FILED
                            NOT FOR PUBLICATION
                                                                            JUN 30 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GABRIELA O. QUINONEZ, AKA                        No. 14-70159
Gabriela Oliva Quinonez,
                                                 Agency No. A073-986-543
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 30, 2016**
                              San Francisco, California

Before: PAEZ, CLIFTON, and OWENS, Circuit Judges.

      Petitioner Gabriela O. Quinonez petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her applications for asylum and other relief under


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Immigration and Nationality Act (“INA”), and protection under the Convention

Against Torture (“CAT”). As the parties are familiar with the facts, we do not

recount them here. We deny the petition for review.

      Quinonez challenges the BIA’s determination that her conviction for arson

in violation of California Penal Code § 451(d) was a “particularly serious crime,”

making her ineligible for asylum or for withholding of removal under the INA and

the CAT. See 8 U.S.C. §§ 1158(b)(2)(A)(ii), 1231(b)(3)(B)(ii). The BIA did not

abuse its discretion in determining that Quinonez’s arson conviction was a

“particularly serious crime” based on the nature of the conviction, the sentence

imposed, and the circumstances and underlying facts of the conviction. See Arbid

v. Holder, 700 F.3d 379, 384-85 (9th Cir. 2012) (per curiam) (setting forth

standard of review and factors for consideration).

      Quinonez also argues that the IJ erred by concluding that her arson

conviction was categorically an “aggravated felony” as defined by 8 U.S.C.

§ 1101(a)(43)(F). However, this argument is irrelevant because the BIA declined

to reach this issue. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir.

2011) (“In reviewing the decision of the BIA, we consider only the grounds relied

upon by that agency.” (citation omitted)).




                                             2
      Finally, substantial evidence supports the BIA’s denial of deferral of

removal under the CAT because Quinonez failed to establish that it is more likely

than not she will be tortured by or with the acquiescence of the government of

Guatemala. See Garcia-Milian v. Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2013).

      PETITION FOR REVIEW DENIED.




                                         3